NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by E-mail at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court's home
page is: http://www.courts.state.nh.us/supreme.

                 THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________


Belknap
No. 2013-071


                        THE STATE OF NEW HAMPSHIRE

                                           v.

                                PAUL A. COSTELLA

                           Argued: January 9, 2014
                      Opinion Issued: September 12, 2014

      Joseph A. Foster, attorney general (Lisa L. Wolford, assistant attorney
general, on the brief and orally), for the State.


      Stephanie Hausman, senior assistant appellate defender, of Concord, on
the brief and orally, for the defendant.

      BASSETT, J. After a jury trial in the Superior Court (O’Neill, J.), the
defendant, Paul A. Costella, was convicted on two counts of criminal
threatening and one count of disorderly conduct arising out of an incident that
took place at the Wal-Mart store located in Tilton. RSA 631:4 (2007 & Supp.
2013); RSA 651:6, I(f) (2007); RSA 644:2 (2007). The two criminal threatening
convictions were subject to an extended term of imprisonment under RSA
651:6, I(f), the “hate crime statute.” On appeal, the defendant argues that the
superior court erred when it: (1) denied his motion to dismiss the hate crime
enhancement; and (2) excluded the testimony of his daughter that he was not
motivated by hostility towards Judaism. We affirm.

      The jury could have found the following facts. On November 29, 2010,
the defendant brought his car to Wal-Mart for an oil change. Jane Sylvestre,
an employee in the automobile department, drove the defendant’s car into the
service bay. While in the defendant’s car, Sylvestre saw a photograph of the
defendant and his daughter in front of a red flag with a swastika on it. In the
photograph, the defendant and his daughter were, as described by Sylvestre,
“doing the heil Hitler.” Sylvestre took offense because the Nazis had killed her
uncle, who had been a member of the French resistance.

      After parking the car in the service bay, Sylvestre returned to the service
area, where she told the defendant that she had the right to refuse service to
customers with whom she was uncomfortable. In response, the defendant
asked Sylvestre if she was a Jew. Sylvestre testified that her response was
along the lines of, “[W]hat’s it to you?” The defendant told Sylvestre that not
enough Jews had been killed during World War II, and that “a good Jew is a
dead Jew.” He then asked her if she had seen his “Jew killing gun” in the car.
Sylvestre told the defendant that her uncle had been burned alive by the Nazis
during World War II, and that her mother had been forced to watch. The
defendant responded that he hoped that Sylvestre’s uncle — “that Jew bastard”
— had suffered when he died. After the exchange, the defendant repeatedly
walked by Sylvestre, calling her a “gypsy Jew” and stating that the “worst thing
in the world is a gypsy Jew. They didn’t kill enough Jews.”

      After the oil change had been completed, a second employee handed the
car keys to the defendant. As Sylvestre started to process the invoice, the
defendant asked her if she had seen his gun, saying, “It’s a Jew killing killer.”
He also accused Sylvestre of “wreck[ing]” his car because she was “a stupid
Jew that doesn’t know how to drive a car.” The defendant then paid his bill.
As he was leaving, the defendant declared — to no one in particular, but
audibly, and within earshot of Sylvestre — that he was “getting his gun to kill
the Jew b***h behind the counter.”

        The defendant then walked past the second employee and asked him
what he thought of Jews. When the employee replied that Jews did not bother
him, the defendant stated that “we should kill them all starting with the
woman behind the counter,” and referred to “why [he] keeps a gun underneath
[his] front seat.”

      Jonathan Allard, a store manager, overheard that conversation. Allard
also had heard the defendant talk about his “Jew killing gun” as well as his
threats to kill. The defendant then started speaking to Allard, raising his voice
and asking Allard whether he was Jewish. The defendant appeared agitated.
Allard did not respond. The defendant told Allard that he was going to kill


                                        2
“both of you Jews,” and he again stated that he had his “Jew killing gun” in the
car. Allard understood that the defendant was referring to him and Sylvestre.
Allard then told the defendant to leave the store and informed him that the
police would be called. The defendant left the premises, and the police arrived
shortly thereafter. The police investigated the incident and arrested the
defendant.

      The defendant was indicted for disorderly conduct and charged with two
counts of criminal threatening, one count for his statements to Sylvestre, and
the other for his statements to Allard. Prior to trial, the State notified the
defendant that pursuant to the hate crime statute it would seek enhanced
penalties on the criminal threatening charges. The hate crime statute provides,
in pertinent part:

   I. A convicted person may be sentenced according to paragraph III if the
   jury also finds beyond a reasonable doubt that such person:

      ...

            (f) Was substantially motivated to commit the crime because of
            hostility towards the victim’s religion, race, creed, sexual orientation
            as defined in RSA 21:49, national origin or sex . . . .

RSA 651:6, I(f). In addition, RSA 651:6, III (Supp. 2013) states: “If authorized
by paragraph I or II, and if written notice of the possible application of this
section is given the defendant at least 21 days prior to the commencement of
jury selection for his or her trial, a defendant may be sentenced to an extended
term of imprisonment.”

       At the close of the State’s case, the defendant moved to dismiss all
charges, as well as the hate crime sentencing enhancement, arguing as to the
latter that the “State has to prove beyond a reasonable doubt that [the
defendant’s] actions, if, indeed, he did them, was [sic] motivated by the victim’s
religion. No testimony was given that [the defendant] was told by any of the
witnesses that they were, indeed, Jewish.” The State countered that “the fact
that a victim is a member of one of those [statutorily] protected classes is not
an element of the offense.” The trial court denied the defendant’s motion. The
jury convicted the defendant of all charges, including the two counts of
enhanced criminal threatening. This appeal followed.

       The defendant raises two issues on appeal. First, he argues that the
evidence offered at trial was insufficient to prove that, pursuant to the hate
crime statute, RSA 651:6, I(f), he was substantially motivated to commit the
crime of criminal threatening because of hostility towards Sylvestre’s and
Allard’s religion. He contends that there was no evidence that either Sylvestre
or Allard is Jewish. Second, he argues that the trial court erred when it


                                          3
excluded the testimony of his daughter that he was not motivated by hostility
towards Judaism.

I. Sufficiency of the Evidence

       We first address whether the evidence was sufficient to establish that the
defendant was substantially motivated to commit the crime of criminal
threatening because of hostility towards Sylvestre’s and Allard’s religion. The
defendant argues that the hate crime statute requires the State to prove the
victims’ actual religion, and that the statute would not apply if the defendant
were “motivated by hostility towards a religion to which he reasonably [but
mistakenly] believed the victim ascribed.” He contends that neither Sylvestre
nor Allard told him that she or he is Jewish, and, further, that there was no
evidence adduced at trial that either actually is Jewish. The State counters
that it is required only to prove that the defendant was substantially motivated
to commit the crime because of hostility against a protected class, not that the
victim was actually a member of that class. Alternatively, the State argues
that, even if we were to adopt the defendant’s interpretation of the hate crime
statute, we must nonetheless affirm the sentence enhancement on the count
involving Sylvestre because the State introduced sufficient evidence to prove
beyond a reasonable doubt that she is Jewish.

      In order to prevail on a challenge to the sufficiency of the evidence, “a
defendant must show that no rational trier of fact, viewing all of the evidence
and all reasonable inferences from it in the light most favorable to the State,
could have found guilt beyond a reasonable doubt.” State v. Noucas, 165 N.H.
146, 151 (2013) (quotation omitted). Here, resolution of the sufficiency issue
requires that we first engage in statutory interpretation, after which we assess
the sufficiency of the evidence introduced at trial.

       “The interpretation of a statute is a question of law, which we review de
novo.” State v. Gagne, 165 N.H. 363, 370 (2013). “In matters of statutory
interpretation, we are the final arbiters of the intent of the legislature as
expressed in the words of a statute considered as a whole.” Id. “When
examining the language of the statute, we ascribe the plain and ordinary
meaning to the words used.” Id. “We interpret legislative intent from the
statute as written and will not consider what the legislature might have said or
add language that the legislature did not see fit to include.” Id. “We construe
the Criminal Code according to the fair import of its terms and to promote
justice.” Id. (quotation and brackets omitted).

      The issue before us is the meaning of the phrase “the victim’s religion,”
as used in RSA 651:6, I(f). The defendant argues that, because the hate crime
statute requires the State to prove that the defendant was substantially
motivated because of hostility towards the victim’s religion, the State is
required to prove two distinct elements: first, the actual religion of the victim,


                                         4
and, second, that it was hostility towards the victim’s religion that
substantially motivated the defendant to criminally threaten the victim. He
contends that construing the statute to require only that the crimes be
motivated by the defendant’s perception of the victim’s religion adds the word
“perceived” to the statute, which the legislature did not see fit to include.

      The State counters that the plain language of the hate crime statute
enhances the punishment for bias-based crimes, and thus requires only that
the State prove that the defendant was substantially motivated to commit the
crime because of hostility towards a protected class; here, the protected class
consists of members of the Jewish faith. It further argues that it is the
defendant, rather than the State, who is advocating for a construction that
adds words to the statute. It contends that the defendant’s interpretation
would require the addition of the word “actual” to the statute, and establish a
requirement which the legislature did not see fit to include: that the defendant
had knowledge of the victim’s actual status.

      We conclude that because both proffered interpretations of the statute
are reasonable, the statute is ambiguous. See State v. Lathrop, 164 N.H. 468,
470 (2012). Under such circumstances, we turn to the legislative history to aid
in our interpretation of the meaning of the statutory language. See id. Here,
however, a review of the legislative history is unavailing. See N.H.H.R. Jour.
656-57 (1990); N.H.S. Jour. 719-20 (1990).

       Nonetheless, “[w]e construe statutes to address the evil or mischief that
the legislature intended to correct or remedy.” Lathrop, 164 N.H. at 470. The
State’s interpretation of the hate crime statute — enhancing a punishment
because the defendant selected a victim based on the defendant’s perception of
the victim’s membership in the protected class — is consonant with the
fundamental purpose of hate crime penalty enhancement statutes in general,
and of RSA 651:6, I(f) in particular: to recognize and punish the greater harm
that bias-motivated crimes inflict upon society and individual victims. As the
United States Supreme Court observed in regard to the Wisconsin hate crime
statute:

      [T]he Wisconsin statute singles out for enhancement bias-inspired
      conduct because this conduct is thought to inflict greater
      individual and societal harm. For example, according to the State
      and its amici, bias-motivated crimes are more likely to provoke
      retaliatory crimes, inflict distinct emotional harms on their victims,
      and incite community unrest. The State’s desire to redress these
      perceived harms provides an adequate explanation for its penalty-
      enhancement provision over and above mere disagreement with
      offenders’ beliefs or biases.




                                        5
Wisconsin v. Mitchell, 508 U.S. 476, 487-88 (1993) (quotation and citations
omitted); see also In re Joshua H., 17 Cal. Rptr. 2d 291, 299 (App. Ct. 1993)
(explaining that “[t]he ‘basis’ for punishing violent crimes directed against
members of a racial, religious, or other specified group more severely than
randomly inflicted violent crimes is that such crimes inflict greater injury upon
the victim and society at large and existing criminal statutes and penalties
have been inadequate to stop them”). “[I]t is but reasonable that among crimes
of different natures those should be most severely punished, which are the
most destructive of the public safety and happiness”: a category into which
bias-motivated crimes fall. Mitchell, 508 U.S. at 488 (quotation omitted); see
Gilbert & Marchand, Note, Splitting the Atom or Splitting Hairs—The Hate
Crimes Prevention Act of 1999, 30 St. Mary’s L.J. 931, 933-34 (1999) (“Hate
crimes are not only injurious to the individual victim, but they also fracture a
surrounding community, creating a pervasive disharmony among citizens.”);
Pfeiffer, Note, To Enhance or Not to Enhance: Civil Penalty Enhancement for
Parents of Juvenile Hate Crime Offenders, 41 Val. U. L. Rev. 1685, 1692-93
(2007) (“In addition to its significant effects on victims, hate crime imposes
even greater effects on the community. . . . [T]he surrounding community
suffers increased psychological trauma similar to that suffered by victims.”).

       The significant community harm resulting from a hate crime flows from
the defendant’s bias-motivated actions, rather than the victim’s actual status
as a member of a protected class. See U.S. Department of Justice, Hate Crime
Data Collection Guidelines and Training Manual 7, 8, 20 (Dec. 19, 2012),
available at http://www.fbi.gov/about-us/cjis/ucr/data-collection-manual
(defining “bias crime,” including the following note: “Even if the offender was
mistaken in his or her perception that the victim was a member of the group he
or she was acting against, the offense is still a bias crime because the offender
was motivated by bias against the group.”). Society is harmed by a bias-
motivated crime regardless of whether the victim is, in fact, a member of the
protected class that the defendant has targeted. Indeed, in this case, the
crimes committed by the defendant had a pernicious impact on the community
independent of whether Sylvestre and Allard are, in fact, Jewish.

       Moreover, “it is not to be presumed that the legislature would pass an act
leading to an absurd result and nullifying to an appreciable extent the purpose
of the statute.” State v. Williams, 143 N.H. 559, 562 (1999) (quotation and
brackets omitted). We note that, were we to interpret the hate crime statute to
require the State to prove the victim’s actual status, i.e., his or her religion,
race, creed, or national origin, an absurd result could follow because every
prosecution under the statute would require a trial within a trial. How would a
jury determine a victim’s race, creed or religion? What evidence would a jury
consider in order to determine whether a victim is Jewish? Would a jury
consider how often a victim attends synagogue, or whether one or both of a
victim’s parents were Jewish, or whether the victim’s grandparents were
Jewish? How would a jury determine whether a victim is a Native American, or


                                        6
the race of a biracial victim? “We think it unlikely that [the legislature]
intended that . . . courts engage in these unwieldy inquiries.” Mississippi ex.
rel. Hood v. AU Optronics Corp., 134 S. Ct. 736, 743-44 (2014) (declining to
construe diversity jurisdiction statute in such a way as to render its
requirements “an administrative nightmare that Congress could not possibly
have intended”). In contrast, requiring the State to prove that the defendant
was motivated by his or her hostility towards a victim’s perceived religion leads
to a straightforward and easy-to-administer process. Cf. id.

       The defendant next observes that, although the legislature in 2012 added
language in RSA 21:49 (2012) that explicitly provided for enhanced sentences
for crimes motivated by hostility towards a victim’s perceived sexual
orientation, it did not explicitly define “the victim’s religion” in the hate crime
statute to encompass a victim’s perceived religion. RSA 21:49 states in part
that “sexual orientation” means “having or being perceived as having an
orientation for heterosexuality, bisexuality, or homosexuality.” (Emphasis
added.) The defendant contends that the use of this language in RSA 21:49
means that the continuing absence of such language regarding religion in the
hate crime statute is indicative of the fact that the legislature intentionally
chose not to provide for enhanced punishment for crimes motivated by hostility
towards the victim’s perceived religion. The State counters that the
legislature’s use of the word “perceived” in a statutory provision enacted seven
years after the hate crime statute — in a separate chapter of the state statutes
— is irrelevant to an inquiry as to the intent of the legislature when it enacted
the hate crime statute. We agree with the State.

       “Statutory context includes earlier-enacted statutes, but does not include
later-enacted statutes.” State v. Neff, 265 P.3d 62, 65 (Or. App. 2011). Indeed,
“[i]f — as in this case — two statutes are involved, the rationale for the later
one cannot automatically be transformed by some thaumaturgical feat of
rhetorical prestidigitation into the rationale for the preexisting one.” Denny v.
Westfield State College, 880 F.2d 1465, 1470 (1st Cir. 1989). RSA 21:49 was
enacted in 1997 as part of comprehensive legislation prohibiting discrimination
based upon sexual orientation. See Laws 1997, 108:1, : 2; cf. Laws 1997,
108:16 (amending the hate crime statute to include a reference to RSA 21:49).
In contrast, RSA 651:6, I(f) was enacted in 1990 as a hate crime penalty
enhancement. See Laws 1990, 68:1. Accordingly, we conclude that the
statutory definition of sexual orientation — enacted seven years after the hate
crime statute — cannot, and does not, shed light on the legislature’s intent
when it enacted the hate crime statute.

      The defendant further supports his statutory interpretation by
comparing our hate crime statute with statutes from other states. He argues
that because statutes in a number of other states refer explicitly to the “actual
or perceived” protected status of the victim, see 720 Ill. Comp. Stat. 5/12-7.1
(2002 & Supp. 2012), or to a crime committed “because of” a protected status,


                                        7
without identifying a victim, see, e.g., N.J. Stat. Ann. § 2C:16–1 (2005 & Supp.
2011), the absence of such terminology in our own statute must indicate the
legislature’s intent to enhance the penalty only when the victim was accurately
targeted as an actual member of a protected class. We are not persuaded.

        The mere fact that some states use the word “perceived” in their hate
crime statutes, while our legislature has not chosen to use the word
“perceived,” does not affect our analysis: Although the perceived status of the
victims is explicitly stated in the statutes of other states, as we explained
above, that basic concept is implicit in our statute. Our task here is to
interpret our hate crime statute; the language in other states’ statutes is of
little assistance. Second, we cannot find, nor has the defendant cited, any case
in which a court has interpreted a hate crime statute that, like ours, does not
explicitly refer to the defendant’s perception of status as a motivating factor as
requiring the State to prove the victim’s actual religion.

       Accordingly, we hold that pursuant to RSA 651:6 the State must prove
only that a defendant was substantially motivated to commit a crime because
of his hostility towards the victim’s perceived “religion, race, creed, sexual
orientation . . . , national origin or sex,” and that it need not prove the actual
status of the victim.

       Having construed RSA 651:6, we now address the defendant’s challenge
to the sufficiency of the evidence. Specifically, we examine whether the
defendant has demonstrated that no rational trier of fact, viewing all the
evidence and all reasonable inferences from it in the light most favorable to the
State, could have found beyond a reasonable doubt the defendant was
substantially motivated to commit the crime because of hostility towards
Judaism, and that he perceived that Sylvestre and Allard were Jewish. See
Noucas, 165 N.H. at 151. The defendant argues that the evidence was
insufficient to prove that either victim is Jewish. However, as we have
explained, the State was not required to prove that the victims are, in fact,
Jewish. The defendant does not argue that the evidence was insufficient to
prove that he was substantially motivated to commit the crimes because he
perceived Sylvestre and Allard to be Jewish. Indeed, given the evidence
adduced at trial, such an argument would not be supportable. Accordingly,
the defendant’s sufficiency argument fails, and we conclude that the trial court
did not err in denying the defendant’s motion to dismiss the hate crime
enhancement.

II. Character Evidence

       We next address whether the trial court erroneously excluded testimony
offered at trial by the defendant to show that he was not motivated to act
because of hostility towards the victims’ religion.



                                         8
        During the testimony of the defendant’s daughter, counsel for the
defendant asked, “Can you describe your relationship that you have with [your
father]?” The State objected on the ground of relevance. The defendant offered
this explanation to the trial court: “It’s background. And the State is also
seeking to enhance this with the hate crime statute. Under [New Hampshire
Rule of Evidence 404(a)] I can seek to provide evidence that there is no motive
and that [the daughter] has knowledge regarding that.” The trial court
sustained the objection, stating, “Talk about the picture, but as far as the rest
of it, it’s not relevant.”

       The defendant contends that the trial court erred because the daughter’s
testimony would have shown that the defendant “did not have the character
trait of being motivated by hostility towards Judaism.” The State responds that
the trial court did not err because defense counsel’s “proffer failed to identify a
pertinent trait of character that might have been admissible under Rule
404(a)(1).” We agree with the State.

       “We review challenges to a trial court’s evidentiary rulings under our
unsustainable exercise of discretion standard and reverse only if the rulings
are clearly untenable or unreasonable to the prejudice of a party’s case.”
Noucas, 165 N.H. at 158 (quotation omitted). “In determining whether a ruling
is a proper exercise of judicial discretion, we consider whether the record
establishes an objective basis sufficient to sustain the discretionary decision
made.” Id. “The defendant bears the burden of demonstrating that the trial
court’s ruling was clearly untenable or unreasonable to the prejudice of his
case.” Id.

      Although character evidence is generally not admissible, N.H. R. Ev.
404(a), it is admissible if it is evidence of “a pertinent trait of character offered
by an accused, or by the prosecution to rebut the same.” N.H. R. Ev. 404(a)(1).
Nonetheless, “[i]n order to predicate error on a trial court’s ruling excluding
evidence, the proponent of the evidence bears the burden of making a
contemporaneous offer of proof sufficient to apprise the court of the specific
nature of the excluded evidence.” Noucas, 165 N.H. at 158; see also N.H. R.
Ev. 103(b).

      Rule 103(b)(2) states:

      Error may not be predicated upon a ruling which admits or
      excludes evidence unless a substantial right of the party is affected,
      and

             ...




                                          9
            (2) Offer of proof. In case the ruling is one excluding
       evidence, the record indicates that the substance of the evidence
       was contemporaneously made known to the court by offer of
       proof.

N.H. R. Ev. 103(b)(2). “The object of Rule 103(b) is to advise the trial judge of a
claim of error so that it can be addressed before any damage is beyond
correction in the trial court.” Noucas, 165 N.H. at 158 (quotation and brackets
omitted). It is “the defendant’s burden to make a sufficiently specific offer of
proof as to the substance of the expected testimony to satisfy the trial court
that what he sought to elicit” was relevant. Id.; accord United States v. Adams,
271 F.3d 1236, 1241 (10th Cir. 2001) (explaining that “merely telling the court
the content of proposed testimony is not an offer of proof. In order to qualify as
an adequate offer of proof, the proponent must, first, describe the evidence and
what it tends to show and, second, identify the grounds for admitting the
evidence.” (citations, quotations and ellipsis omitted)); People v. Morrison, 101
P.3d 568, 586 (Cal. 2004) (“Evidence is properly excluded when the proponent
fails to make an adequate offer of proof regarding the relevance or admissibility
of the evidence.”); see also Bohan v. Ritzo, 141 N.H. 210, 218 (1996) (offer of
proof must set “forth the specific basis for admissibility of the proffered
evidence”).

       Here, the defendant failed to make a sufficiently specific offer of proof.
Defense counsel asked a question that sought to elicit a statement
characterizing the daughter’s relationship with the defendant, which the trial
court ruled to be irrelevant. Defense counsel represented that the daughter
had knowledge that the defendant had no motive, but counsel never apprised
the trial court as to the substance of the daughter’s expected testimony.
Indeed, on appeal, the defendant acknowledges that counsel never explained to
the trial court whether the daughter would offer opinion, reputation, or specific
instances of character testimony. Nor did trial counsel explain how the
question to which the State objected would elicit specific testimony relevant to
the defendant’s motive, or the lack thereof, or to a pertinent trait of character
admissible under Rule 404(a)(1). Given that trial counsel failed to make a
sufficiently specific proffer, we conclude that the defendant is precluded from
raising this issue on appeal. See So. Willow Properties v. Burlington Coat
Factory of N.H., 159 N.H. 494, 503 (2009) (offer of proof needed to preserve
issue for appeal).

                                                   Affirmed.

      DALIANIS, C.J., and HICKS, CONBOY, and LYNN, JJ., concurred.




                                        10